DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Claims 1, 3, 7, 9, 13, 15 and 20 are amended. Claims 1-20 have been examined and rejected.
Response to Amendments and Arguments/ Remarks

 Applicant’s amendments and arguments filed on 04/12/2022 with respect to rejections of claims 1-20 have been considered but are moot, as necessitated by a new ground of rejection in view of new amendments and filing of the RCE.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for receiving” (claim 20), “a means for sending” (claim 20), “a means for receiving a reply” (claim 20), “a means for configuring one or more parameters” (claim 20), “a means for sending the content” (claim 20) ".
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (U.S. PGPub 2006/0026302) in view of Cheng et al. (U.S. Patent No. 9014264).
As per claims 1, 7, 13 and 20,
Bennett teaches a method of operating a server in a content network the method comprising: receiving, from a user application on a mobile end-user device, and over a wireless connection between the server and the user application, a request for content (Bennett, see para 0024, 0077, 0084, media players with audio and/or video functionalities include cell phone 115, wrist watch 117, portable television 119, request and receive media program  from  remote media source 109 as Internet based servers, satellite service providers, wireless radio, television broadcasters, which delivers plurality of media programs adaptively to a plurality of media players based upon communication characteristics, media player parameters, media player identifier and user preferences resulting in efficiently utilizing available data transfer rate, at block 909, the user requests for a media program by  logging on to a website of choice in the Internet using a web browser as a user application and selects the desired programs from a list provided by the media program provider, at step 805 media server receive request for a media program),.
sending, to the user application, a request for device information (Bennett, see 0053, 0078, block 813, the media server component queries the recipient device for any information regarding the device specifications. The device information may comprise of model number, type of the device, manufacturer of the device, information regarding screen size, refresh rate required, frame rate, audio format information, user preferences at the recipient media player's end such as region of interest adaptation, resizing of the windows, or desired quality of display); 
receiving a reply to the request for the device information, wherein the reply comprises one or more characteristics of the end-user device which affect the speed at which data can be transferred wirelessly to the end-user device (Bennett, see para 0043, 0046, 0052, 0058, client media player-2 consists of media player identifier 237 and media player parameters 239 comprises of a parameters and metaset database 241, media server component 207 gathers communication parameters required for adaptive delivery of the media programs based signals received from the recipient  and  buffer conditions on the recipient system, which are periodically gathered using the WALN or internet that includes wireless connection and stored in the communication parameters database 209 and use in conjunction with the media player parameters allows the media server component 207 to estimate the transmission bit rate in real time, the video output selection circuitry 607 interacts with the media players and retrieves media player parameters and/or media player identifier of the device);
Bennett fails to exclusively teach, configuring, at the server, one or more parameters of the connection based on at least the one or more characteristics of the end user device; and determining if the content is stored at the server, and if the content is stored at the server, sending the content to the user application over the wireless connection and in accordance with the one or more parameters;
In a similar field of endeavor Cheng teaches
configuring, at the server, one or more parameters of the connection based on at least the one or more characteristics of the end user device (Cheng see col. 8 Lines 5-35, at step 502 after receiving a request from an application executing on a user device to stream media content that include configuration selections, question/answer, including separate data uploads related to the request at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound  a transmission control protocol /TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size, cwnd_clamp is determined based in part on a set of limiting criteria  queuing delay or round-trip time /RTT, a target transmission rate (R), and/or a packet loss compensation factor, a TCP congestion control stack continually increases a quantity of packets in transmit for a congestion window until losses occur or the value of W is about or equal to the maximum congestion window size Bounding the value of W based on the limiting criteria limits a burst size that a TCP flow sends at respective RTTs);
and determining if the content is stored at the server, and if the content is stored at the server, sending the content to the user application over the wireless connection and in accordance with the one or more parameters (Cheng see col. 4 Lines 30-45 transport component 114 transmits, sends, or otherwise streams content data at a rate less than or equal to the value of W using the trickle component 112, the trickle component 112 can and transport component 114 can be integrated the trickle component 112 and/or transport component 114 can be stand-alone components as shown the set of content 106 is maintained in a data store 120 before the transmission happens).

As per claims 2, 8 and 14,
Bennett in view of Cheng teaches the method of claim 1, wherein the connection comprises a transmission control protocol (TCP) connection (Cheng see col. 8 Lines 5-35 at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound  a transmission control protocol /TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett with the teaching of Cheng for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 3, 9 and 15,
Bennett in view of Cheng teaches the method of claim 2 wherein the one or more characteristics of the end-user device comprise memory capacity and available memory (Bennett see para 0046 media server component 207 gathers communication parameters required for adaptive delivery of the media programs based upon: actual delivery conditions experienced when trying to deliver in one format, test signals in advance of delivery signals received from the recipient or tracked by the sender, buffer conditions on the recipient system).

As per claims 4, 10 and 16,
Bennett in view of Cheng teaches the method of claim 3, further teaches wherein the one or more parameters of the connection comprise a TCP window size (Cheng see col. 8 Lines 5-35 at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound  a transmission control protocol /TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett with the teaching of Cheng for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 5, 11, and 17,
Bennett in view of Cheng teaches the method of claim 1 wherein the (custom) user application comprises a video streaming application (Bennett see para 0050, delivering the program adaptively, the media server component 323 periodically queries media server component 317 of TV 321 and delivers an A/V format according to the available data transfer rate, user preferences in the TV 321 among other factors described with reference to the FIG. 1. When the tuner 315 is tuned to the STB 307 broadcast frequency, the tuner outputs a digital media stream).
As per claims 6, 12 and 18, 
Bennett in view of Cheng teaches the method of claim 1 wherein the (custom) user application comprises a news application (Bennett see para 0058 a higher data transfer rate, than, for example, a news commentary that a user chooses to view with lesser video quality in a smaller window which may benefit the viewer in terms of cost/transfer bit rate charged).  

8.	Claim 19 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (U.S. PGPub 2006/0026302) in view of Cheng et al. (U.S. Patent No. 9014264) in view of Harvell (U.S. PGPub 2010/0250701).
As per claim 19,
Bennett in view of Cheng teaches the computing apparatus of claim 13 yet fails to teach wherein the content server comprises a cache node in a content delivery network.  
In a similar field of endeavor Harvell teaches wherein the content server comprises a cache node in a content delivery network (Harvell see figs. 6 and 10, paragraph 0060, 0077-0081, server 206 receives a content request from an end user computer, the data source or cache application determines the settings and available for the data content, the content is retrieved from the data source 750 when available from the content distribution server, content may be retrieved from server 206 after determination is made of the content load to the system).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Bennett in view of Bennett in view of Cheng with the teaching of Harvell as doing so would provide an efficient and enhanced method for modifying the performance of a transport layer protocol in response to a request for content (Harvell see para 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443